DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-9, 13-17 have been considered but are not found to be persuasive.  Applicant argues that McDonley does not teach a hook attached to one end and a loop attached to another end of the flexible cord.  Applicant does not acknowledge (or argue against) the use of the hook and loop material on the members (42, 44) used to form the continuous cord configuration (col. 3, lines 35-55) in McDonley and this feature is what is relied upon for teaching the hook end and loop end (on the second/first component).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 requires the attachment component to comprise a rigid rod while claim 1 already requires a hook and loop arrangement.  It is not clear if the claims are requiring both rods and hooks/loops as it would appear to be mixing of embodiments and therefore possible new matter, or if the claim is intending to claim the hook or loop is comprised of a rod. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-9, 13, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McDonley (US 8,656,842).
	Regarding claim 1, McDonley (hereafter “D1”) discloses a storage system (shelf/desk/rack 100) comprising: a plurality of structural members (hooks 36/38; may include 
	Regarding claim 3, D1 discloses wherein at least one of the structural members (36/38/60/62) further comprises a hole (in rings 60 or 62) configured to receive the first flexible cord (figure 4; col. 3, lines 44-45).
	Regarding claim 4, D1 discloses wherein at least one flexible cord (42/44) of the flexible cords further comprises an attachment component (hook fastener material on straps – col. 3, 
	Regarding claim 5, as best understood, D1 discloses a rigid rod (8) attached to the flexible cord (42/44).
	Regarding claims 8-9, D1 discloses wherein at least one of the flexible cords (42/44) is removably attached to the structural members (col. 3, lines 35-47) and wherein at least one of the structural members is mounted in a fixed location.
	Regarding claim 13, D1 discloses wherein the plurality of structural members are constructed of a rigid material (hooks/ring 36/60 are rigid materials – col. 3, lines 38-46).
	Regarding claim 17, see the discussions of claims 1, 3-5, 8-9, 13, 17 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonley (US 8,656,842) in view of Jones (US 6,212,810).
Regarding claim 2, D1 discloses use of over-door hangers and hooks (col. 3, lines 42-44) but does not teach telescoping members.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify D1 with the over-door hangers and hook and telescoping members as structural members as taught by D2, the motivation being to provide over-door hangers as desired in D1 and also adds additional attaching features.
	Regarding claims 14-15, D1 as modified discloses wherein the plurality of structural members comprise a substantially flat and rectangular shape (see figure 1 of D2 at 35) and plastic (col. 3, lines 55-56).

Claims 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonley (US 8,656,842) in view of Golden (US 2,483,043).
Regarding claim 16, D1 does not disclose wherein the device is attached to an automotive vehicle.  	Golden (hereafter “D3”) teaches a seat attached surface device (10) comprising seat top and bottom attachment hooks (13).  The device is for holding a tray (19) for use of a passenger.
It would have been obvious to one of ordinary skill in the art at the time of filing to adapt the device of modified D1 for a seat back use as taught by D3, as it would provide adjustable tray surfaces in a vehicle. 

Allowable Subject Matter
Claims 18-20 are allowed.
s 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK D HAWN/Primary Examiner, Art Unit 3631